Case 7:16-cr-O0666-KMK Document 288-1 Filed 02/06/20 Page 1 of 7

UNITED STATES DISTRICT COURT

for the
“SOUTHERN _ DISTRICT OF _NEW_ YORK”

DANTE MCNAIR )
)
Plaintiff )

) Civil No.:...-.---.-.-----

a ). .
) Case No. 16-CR-666(KMK)
UNITED STATES OF AMERICA ) ——__—_——

)
Defendant )
)

AFFIDAVIT ACCOMPANYING MOTION
FOR PERMISSION TO APPEAL IN FORMA PAUPERIS

x

 

Affidavit in Support of Motion Instructions

I swear or affirm under penalty of perjury Complete all questions in this application and
that, because of my poverty, 1 cannot prepay then sign it. Do not leave any blanks: if the
the docket fees of my appeal or posta bond for answer to a question is "0," "none," or "not
them. I believe I am entitled to redress. Iswear applicable (N/A),” write in that response. If
or affirm under penalty of perjury under United you need more space to answer a question or to
States laws that my answers on this form are explain your answer, attach a separate sheet of
{rue and correct. (28 U.S.C. § 1746,;18 U.S.C. paper identified with your name, your case's
§ 1621.) docket number, and the question number.

 

 

 

7 iy
Signed: Vt ¢— Date: _) “37 AO

Petitionr was sentenced ‘illegally for g92u(cjy(1) CA)

 

violation without established proof of "specific nexus"

petween gun and drug trafticking offense necessary

for in furthernace eleme nt nor ‘under o92h (C)(B)(B)

My issues on appeal are:

1. For both you and your spouse estimate the average amount of money received from each
of the following sources during the past 12 months. Adjust any amount that was received
weekly, biweekly, quarterly, semiannually, or annually to show the monthly rate. Use
gross amounts, that is, amounts before any deductions Jor taxes or otherwise.

 
Case 7:16-cr-O0666-KMK Document 288-1 Filed 02/06/20 Page 2 of 7

UNITED STATES “DISTRICT COURT

FOR THE
SOUTHERN DISTRICT OF NEW YORK

[insert name of court; for example,
United States District Court for the

Dante ‘McNair

 

 

pro se Plaintiff
ne Civil No.t..-.2--.-...----+-+--
v. Case No. 16-cr-666( kMKY co
UNITED STATES OF AMERICA |
, Defendant

 

 

Il am an inmate confined in an institution. Today,
a- 4-20 __ [insert date}, I am depositing the futiie of a peel
[insert title of document, for example, “notice of appeal”’] in this "
case in the institution’s internal mail system. First-class postage is
being prepaid either by me or by the institution on my behalf.

I declare under penalty of perjury that the foregoing is true
and correct (see 28 U.S.C. § 1746; 18 U.S.C. § 1621). _

Sign your name here_ His Ae f.-———
Signed on 23720 __ [insert date]
[Note to inmate filers: If your institution has a system designed for

legal mail, you must use that system in order to receive the timing
benefit of Fed. R. App. P. 4(c)(1) or Fed. R. App. P. 25(a)(2)(C).]

 
f7
i Case 7:16-cr-00666-KMK Document 288-1 Filed 02/06/20 Page 30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Income source Average monthly Amount expected next

amount during the past month

12 months |

You | Spouse | You Spouse
Employment $ 5, 85 $ $ {3
Self-employment Souza $ $ $
Income from real Property (suchas | $ $ $ $
rental income) N/A
Interest and dividends $ onya $ $ $
Gifts $a $ $ $
Alimony 5 NSA $ $ 3
Child support So onsa $ $ $
Retirement (such as Social security, | $ $ 1$ $
pensions, annuities, insurance) N/A
Disability (such as social security, $ $ $ $
insurance payments) N/A
Unemployment payments S N/A $ $ $
Public-assistance (such as welfare) {$ yyq $ $
Other (specify): $ $ $

N/A
Total monthly income: $ $ $ $ a

 

 

 

2. List your employment history for the Past two

years, most recent e

mployer first. (Gross

 

 

 

 

 

 

 

monthly pay is before taxes or other deductions).
employer Address Dates of employment | Gross
LSCTI=LOW monthly pay
P.0.-BOX 1000 . F
BOP TE DEER, Pa, 17887] 204 $F
$

 

 

 

 

 

 

$

 

 
| Case 7:16-cr-O0666-KMK Document 288-1 Filed 02/06/20 Page 4 of 7

3, List your spouse's employment history for the past two years, most recent employer first.
(Gross monthly pay is before taxes or other deductions.)

 

 

 

 

 

 

 

 

 

 

Employer Address Dates of employment | Gross
. | monthly pay
NeA . $
13
$
4. How much cash do you and your spouse have? $__N/E

. Below, state any money you or your spouse have in bank accounts or in any other
financial institution.

 

 

 

 

 

 

 

 

 

 

 

 

Financial Institution |] Type of Account Amount you have | Amount your
W/A spouse has
$ >
$ $
S \$

If you are a prisoner seeking to appeal a judgment in a civil action or proceeding, you nutst
attach a statement certified by the appropriate institu tional officer showing all receipts,
expenditures, and balances during the last six months in your institutional accounts. if you

have multiple accounts, perhaps because you have been in nuutiple institutions, attach one
certified statement of each account.

5. List the assets, and their values, which you own or your spouse Owns. Do not list clothing

and ordinary household furnishings.

 

 

 

 

 

 

 

Home . Other realestate Motor vehicle #1
(Value)$ N/A (Value) $ (Value) $
Make and year:
Model:
Registration #:

 

 

 

 

 
Motor vehicle #2 Other assets JOtterasses
(Value) § N/A ‘I (Value) § (Value) $ |
Make and year: J

Registration #:

  
  

         
   
 
 
   

 

  

|

  
 
  
 
 
  

6. State every person, business, or organization owing you or your Spouse money, and the

  
  

Person owing you or your spouse | Amount owed to you Amount owed to your

money spouse
ee
$ $
fe
$

$

Wa
$ $ .
ee
$ $

7. State the Persons who rely on YOu or your spouse for Support.

Name [or, if under 18, initials only}
N/A

 

 

 

 

 
 
   

 

 

 

 
 
 
 

Rent or home
home)

Are real estate taxes included? [] Yes [4 No

Is property insurance included? [] Yes B§ No
Utilities (electricity, heating fuel, water, sewer, and telephone)

“Mortgage payment (include {ot rented for mobile

  

   
 

 
Case 7:16-cr-OO666-KMK Document 288-1 Filed 02/06/20 Page 6 of 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Home maintenance (repairs and upkeep) 3 N/A $
Food g WA $
Clothing $ N/A $
Laundry and dry-cleaning $ wa $
Medical and dental expenses 3 ora $
Transportation (not including motor vehicle payments) $ $
Recreation, entertainment, newspapers, magazines, etc. $ W/ A $
Insurance (not deducted from wages or included in mortgage payments)
Homeowner's or renter’s: $ N/A 5
Life: $ oON/A $
Health: 3 Nya $
Motor vehicle: $ NZA $
__._ Other: $ N/A $
Taxes (not deducted from wages or included in mortgage $ ows $
payments) (specify):
Installment payments
Motor Vehicle: $ N/A $
Credit card (name): $ N/A $
Department store (name): 3 oNsA 5
Other: > N TA $
Alimony, maintenance, and support paid to others $ N/A $
Regular expenses for operation of business, profession, orfarm |$ = 74 $
(attach detailed statement)
Other (specify): § N/A $
Total monthly expenses: g N ih 5
9. Do you expect any major changes to your monthly income or expenses or in your assets

or liabilities during the next 12 months?

[ ] Yes F]-No If yes, describe on an attached sheet.

 
10. Have you Spent — or will you be spending — any money for expenses or attorney fees in
connection with this lawsuit? [] Yes¥jNo

If yes, how much? 5 NONE

ll. Provide any other information that will help explain why you cannot bay the docket fees
Jor your appeal. Lo

OTHER FILINGS ANDLEGAL EXPENSES SUCH: AS> STAMPS ENVELOPES
ERTIFICATION \MAILINGS COPIERS ETC.... RUNNING EXPENSES TO

SUPPORT MY EFFORTS FOR: RELIEF

12. State the city and state ofyour legal residence. 5. OF Mlénwad -Leu
Ce Bex love Wile een ¢ 2A {7 83?

Your daytime Dhone number: (N/ Nh)
Pour age: 3% Your years of schooling: (hgh Shut Dep.
Last four digits of your Ssocial-security number: 5: GIy

 

 
